DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 11/11/2021 have been entered. Claims 1-21 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record, Conte in view of Wittmann, fails to disclose “… formulating a first solution wherein the first solution is an ionic salt solution containing an alkali… wherein the at least one reactive dye reacts with the lens body to be fixed to a surface portion of the lens body” of claim 1. Specifically, the applicant mentions that the NaCl salt of Conte is in fact not an alkali but rather a neutral compound and that Conte’s dyeing process does not permanently or covalently attach to the lens and thus teaches away from the claim 1 of the application. Applicant further argues, that the prior art of record, Jahnke and Ishak fails to disclose the limitation “the dye layer extends from the concave surface toward an inside of the lens body by a first thickness … the dye layer extends from the convex surface towards the inside of the lens body by a second thickness.” Specifically, the applicant states that the coating of Jahnke is covered on the 
Examiner respectfully disagrees. 
Regarding applicant’s argument that Conte in view of Wittmann fails to disclose “… formulating a first solution wherein the first solution is an ionic salt solution containing an alkali… wherein the at least one reactive dye reacts with the lens body to be fixed to a surface portion of the lens body” of claim 1, examiner notes that the prior art of record discloses an ionic salt (NaCl) containing an alkali (Na is an alkali metal) as written in the claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an ionic salt containing an alkal) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regards to applicant’s argument the prior art does not disclose “wherein the at least one reactive dye reacts with the lens body to be fixed to a surface portion of the lens body”, examiner notes that Conte discloses in Fig 2, Para [0037] fixing the dye onto a surface. Claim 1 does not disclose the dyeing process permanently or covalently attaching to the lens. Applicant cannot read limitations from the specification into the claims as stated above. With regards to applicant’s argument that the prior art fails to disclose “the dye layer extends from the concave surface toward an inside of the lens body by a first thickness” and “the dye layer extends from the convex surface towards the inside of the lens body by a second thickness”, examiner notes that Jahnke discloses dye layers extending from the . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Conte (US 2018/0100268, of record). 
Regarding claim 1, Conte discloses a method for dyeing a functional contact lens (see Fig 2), comprising steps of: providing a lens body (see Fig 1; Para [0022]; lens is provided); formulating a first solution, wherein the first solution is an ionic salt solution containing an alkali (see Fig 2; Para [0037]; Saline is used which is a solution of NaCl in water which includes Na an alkali metal); placing the lens body in the first solution and 
Regarding claim 4, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2), wherein the step of placing the lens body in the second solution and reacting at 30°C to 80°C (Para [0025]; dye to be held at a temperature of 45 to 100 degrees Fahrenheit which overlaps the range presented in the application) further comprises a step of: forming a dye layer on the surface portion of the lens body (Para [0009]; dye is applied to surface of contact lens).
Regarding claim 6, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2), wherein a concentration of the alkali of the first solution is 0.0lwt% to 4wt% (Para [0040]; concentration of sodium chloride is 0.9% thus concentration of chloride is 0.45%), and a concentration of an ionic salt thereof is 0.01wt% to l0wt% (Para [0040]; concentration of sodium chloride is 0.9%). 
Regarding claim 7, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2), wherein a concentration of the at least one reactive dye 
Regarding claim 8, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2), wherein the first solution has an osmotic pressure of 300 to 800mOsm/kg H20 (see Fig 2; Para [0037]; Saline at 0.9% NaCl has a pressure of 308 mOsm/kg H20). 
Regarding claim 9, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2), wherein the second solution has an osmotic pressure of 300 to 800mOsm/kg H20 (see Fig 2; Para [0037]; osmotic pressure of second solution is 290 to 320 mOsm/kg). 
Regarding claim 10, Conte disclose the method for dyeing a functional contact lens according to claim 1 (see Fig 2), wherein the reactive dye is selected from a group consisting of a black dye, a yellow dye, an orange dye, a blue dye, and a red dye or a combination thereof (see Fig 2; Para [0023]; Fluorescein sodium is a yellow dye).
Regarding claim 15, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2), further comprising a step of: placing the lens body in water for hydration (see Fig 2; Para [0040]; lens body is placed in 5 ml of purified water). Regarding claim 17, Conte discloses a functional contact lens comprising a lens body (see Fig 1) and a dye layer disposed on a surface portion of the lens body (see Fig 1; Para [0037]; dye is fixed to surface of lens body), and the functional contact lens is manufactured by a method comprising steps of: providing a lens body (see Fig 1; Para [0022]; lens is provided); formulating a first solution, wherein the first solution is an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2018/0100268, of record) in view of Wittmann (US 4,891,046, of record). 
Regarding claim 2, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2). Conte does not disclose further comprising a step of: placing the lens body in the first solution and reacting at 30°C to 80°C for 10 to 60 minutes. Conte and Wittmann are related because both teach methods of dyeing functional contact lenses. Wittmann discloses a method for dyeing a functional contact lens further comprising a step of: placing the lens body in the first solution and reacting at 30°C to 80°C for 10 to 60 minutes (Col 4, line 67 - Col 5, line 20; impregnating the lens step includes reacting at a temperature from 0— 100°C for from 5 - 60 minutes). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with further comprising a step of: placing the lens body in the first solution and reacting at 30°C to 80°C for 10 to 60 minutes of Wittmann for the purpose of improving color uniformity by adequate reaction of reactive elements with contact lens. 
Regarding claim 3, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2). Conte does not discloses further comprising a step of: placing the lens body in the second solution and reacting at 30°C to 80°C for 10 to 60 minutes. Conte and Wittmann are related because both teach methods of dyeing functional contact lenses. 
Wittmann discloses a method for dyeing a functional contact lens further comprising a step of: placing the lens body in the second solution and reacting at 30°C to 80°C for 10 to 60 minutes (Col 4, line 67 - Col 5, line 20; reaction step includes reacting at a temperature from 0 — 100°C for from 15 minutes — several hours). 
. 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2018/0100268, of record) in view of Thomas (US 2008/0304009, of record). 
Regarding claim 5, Conte discloses the method for dyeing a functional contact lens according to claim 4 (see Fig 2). Conte does not disclose wherein a thickness of the dye layer is 0.5um to 40 um. Conte and Thomas are related because both disclose methods for dyeing a functional contact lens.
Thomas discloses a method for dyeing a functional contact lens (see Fig 2) wherein a thickness of the dye layer is 0.5um to 40 um (Para [0012]; color layer is preferably about 5 um to about 15 um) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein a thickness of the dye layer is 0.5um to 40 um of Thomas for the purpose of minimizing the overall thickness of the lens so as to improve user comfort. 
Regarding claim 18, Conte discloses the method for dyeing a functional contact lens according to claim 17 (see Fig 2). Conte does not disclose wherein a thickness of the dye layer is 0.5um to 40 um. Conte and Thomas are related because both disclose methods for dyeing a functional contact lens. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein a thickness of the dye layer is 0.5um to 40 um of Thomas for the purpose of minimizing the overall thickness of the lens so as to improve user comfort. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2018/0100268, of record) in view of Hong (US 2004/0012757, of record). 
Regarding claim 11, Conte discloses the method for dyeing a functional contact lens according to claim 6 (see Fig 2), wherein the second solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof (see Fig 2; Para [0035]; a second solution contains boric acid meant to stabilize the combination solution). Conte does not disclose wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof. Conte and Hong are related because both teach methods for dyeing functional contact lenses. 
Hong discloses a method for dyeing a functional contact lens wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof (Para [0029]; sodium bicarbonate is used in a first solution to promote reaction). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein the first solution contains sodium 
Regarding claim 12, Conte discloses the method for dyeing a functional contact lens according to claim 7 (see Fig 2), wherein the second solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof (see Fig 2; Para [0035]; a second solution contains boric acid meant to stabilize the combination solution). Conte does not disclose wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof. Conte and Hong are related because both teach methods for dyeing functional contact lenses. 
Hong discloses a method for dyeing a functional contact lens wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof (Para [0029]; sodium bicarbonate is used in a first solution to promote reaction). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof of Hong for the purpose of promoting the reaction of the dye with the contact lens as to improve dye impregnation. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2018/0100268, of record) in view of Imafuku (US 2014/0362339, of record). 
Regarding claim 13, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2). Conte does not disclose wherein the lens body has a moisture content of 20% to 80%. Conte and Imafuku are related because both teach methods for dyeing functional contact lens. 
Imafuku discloses a method for dyeing functional contact lens (Para [0067]), wherein the lens body has a moisture content of 20% to 80% (Para [0074]; the moisture content of the lens is 20 to 45%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein the lens body has a moisture content of 20% to 80% for the purpose of improving dye impregnation by use of a high moisture lens body. 
Regarding claim 14, Conte discloses the method for dyeing a functional contact lens according to claim 1 (see Fig 2). Conte does not disclose wherein the lens body has an oxygen permeability range of 8x10* (-11) to 188x10* (-11) (cm2/sec) (ml O2/ml x mm Hg). Conte and Imafuku are related because both teach methods for dyeing functional contact lens. 
Imafuku discloses a method for dyeing functional contact lens (Para [0067]), wherein the lens body has an oxygen permeability range of 8x10“ (-11) to 188x10% (-11) (cm2/sec) (ml O2/ml x mm Hg) (see Table 1; permeability coefficient of lens body examples are between 35 x10% (-11) - 94 x10“ (-11) (cm?2/sec) (ml O2/ml x mm Hg)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein the lens body has an oxygen permeability range of 8x10 (-11) to 188x10* (-11) (cm2/sec) (ml O2/ml x mm Hg) for . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2018/0100268, of record) in view of Jan (US 2018/0292576, of record). 
Regarding claim 16, Conte discloses the method for dyeing a functional contact lens according to claim 15 (see Fig 2). Conte does not disclose further comprising the step of: placing the lens body in a buffer and sterilizing in parallel. Conte and Jan are related because both teach methods for dyeing a functional contact lens. 
Jan discloses a method for dyeing a functional contact lens (Para [0071-0072]) further comprising the step of: placing the lens body in a buffer and sterilizing in parallel (Para [0061]; lens is placed in a phosphate buffer solution to conduct a sterilization treatment). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with further comprising the step of: placing the lens body in a buffer and sterilizing in parallel of Jan for the purpose of stabilizing the lens as to allow for sterilization without disrupting the dye layer of the lens. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2018/0100268, of record) in view of Jahnke (US 2003/0165015, of record). 
Regarding claim 19, Conte discloses the functional contact lens according to claim 17 (see Fig 1), wherein the lens body comprises a concave surface and a convex surface (see Fig 1; lens body comprises a concave and convex surface). Conte does not disclose wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness and extends from the convex surface toward the inside of the lens body by a second thickness, and a sum of the first thickness and the second thickness is 
Jahnke discloses a functional contact lens (Para [0030-0031]) wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness and extends from the convex surface toward the inside of the lens body by a second thickness (Para [0065]; lens can contain layer on both convex and concave sides), and a sum of the first thickness and the second thickness is less than 40 um (Para [0065]; thicknesses of layers are preferably less than 10 microns. Added together the two layers would be less than 40 microns). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness and extends from the convex surface toward the inside of the lens body by a second thickness, and a sum of the first thickness and the second thickness is less than 40 um of Jahnke for the purpose of minimizing the thickness of the lens as to improve patient comfort.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke (US 2003/0165015, of record) in view of Ishak (US 2011/0075096, of record). 
Regarding claim 20, Jahnke discloses a functional contact lens (Para [0030-31]) comprising a lens body and a dye layer disposed on a surface portion of the lens body (Para [0012]; contact lens includes a coating disposed on the surface of a lens), and the lens body comprising: a concave surface, wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness; and a convex surface, wherein the dye layer extends from the convex surface toward the inside of the lens body 
Ishak discloses a functional contact lens (see Fig 6) wherein light having a wavelength in a range of 380nm to 500nm has a shielding ratio greater than 5% for the functional contact lens (see Fig 41; Para [0188]; transmission spectra shows a shielding ratio greater than 5%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Jahnke with light having a wavelength in a range of 380nm to 500nm has a shielding ratio greater than 5% for the functional contact lens of Ishak for the purpose of improving the light blocking capabilities as to create a more protective contact lens. 
Regarding claim 21, Jahnke in view of Ishak discloses the functional contact lens according to claim 20 (Ishak: see Fig 6), wherein a transmittance of light in a wavelength range of 380nm to 500nm approaches 0% in the functional contact lens (Ishak: see Fig 41; transmission graph shows light transmittance approaching 0% in a range between 380nm to 500nm), and the functional contact lens has a shielding ratio of less than 70% for light in a wavelength range 380nm to 780nm (Ishak: see Fig 41; Para [0188]; transmission graph shows a shielding ratio less than 70%).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872